Citation Nr: 1212322	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-37 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a shell fragment wound to the head to include headaches, also claimed as a traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1969 to June 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for a scar of the scalp but denied service connection for other residuals of a shell fragment wound to the head.  

The Veteran testified before the Board sitting at the RO in December 2011.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's recurrent tension headaches are not residuals of a traumatic brain injury, were not continuous since service, and are not related to any aspect of service including an accident from a steel door or shell fragment laceration of the scalp. 

2.  The Veteran's mild memory deficits have not been confirmed by objective clinical investigation and testing.  The reported symptoms first manifested after service, are not symptoms of a traumatic brain injury, and are not related to any aspect of service including injuries from a steel door or shell fragment laceration of the scalp.  





CONCLUSION OF LAW

The criteria for service connection for connection for residuals of a shell fragment wound to the head with headaches, also claimed as a traumatic brain injury, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In July 2007, the RO provided a notice that met the requirements.  The notice advised the Veteran of all five criteria for establishing service connection, the types of evidence that would be considered, and VA's and the Veteran's respective responsibilities to obtain relevant evidence.  In response to correspondence from the Veteran in February 2011 in which he requested that the residuals of the shell fragment wound also be considered as a traumatic brain injury, the RO sent an additional notice in June 2011 that again met the requirements.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  In a December 2011 Board hearing, the Veteran stated that he had been treated by four private primary care physicians at the same practice in the years since service.  He stated that the earliest physician was deceased but that any records were passed to the successors in the practice.  Clinical records or correspondence from the next two physicians in the chronology have been obtained.  Two similar, brief statements and opinions have been received from the fourth private physician, but the Veteran did not authorize the RO to obtain any associated clinical records.  At the hearing, the Veteran was advised that additional rationale and supporting evidence for the physician's opinion would be important to substantiate his claim.  The Veteran stated that he intended to obtain a more detailed opinion from this physician, but no additional evidence has been received.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in U.S. Army armored units as a mechanic and driver including combat service in the Republic of Vietnam from May 1970 to June 1971.  The Veteran was awarded the Combat Infantryman's Badge and Purple Heart Medal, the latter for shell fragment wounds to the head incurred in October 1970.  He contends that he experiences the residuals of a traumatic brain injury including chronic headaches and memory loss as a result of the shell fragment wound.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service treatment records showed that the Veteran received treatment at a field aid station in August 1970 after being hit on the back and head by an armored vehicle steel door.  The medic diagnosed generalized aching and authorized bed rest.  Two days later, the Veteran reported continued back (but not headache) pain and the medic prescribed oral medication.  There was no further follow up.  The Veteran was admitted to a field hospital in October 1970 for treatment for a shell fragment wound to the scalp incurred in combat action.  The attending physician noted that the wound was debrided, irrigated, and closed under local anesthetic.  There was no notation regarding unconsciousness or other diagnostic procedures.  The Veteran was discharged the same day without a restricted duty profile.  Two days later, a clinician noted the Veteran's reports of pain on the right side of the head in the vicinity of the wound.  The clinician prescribed oral medical for pain for three days.  In a June 1971 discharge physical examination, the Veteran reported that his medical condition was excellent with no notations regarding the head wound or any related symptoms.  The examining physician noted no head, scalp, or neurologic abnormalities.  

In February 1972, the Veteran underwent a physical examination for enlistment in the Army Reserve/National Guard.  In a medical history questionnaire, the Veteran reported that he was in perfect health but noted a history of a shrapnel wound to the head with fragments that were removed without major surgery.  The Veteran denied any frequent or severe headaches, periods of unconsciousness, or memory loss.  There are no further treatment records from the Veteran's National Guard service in the claims file.  In a June 2007 Board hearing on other issues, the Veteran stated that he received no medical treatment while serving in the National Guard and that he deliberately failed to report hypertension and back symptoms on the enlistment examination because he needed the money did not want to be denied the opportunity for service.  

In June 1975, the Veteran was admitted to a private hospital with symptoms of fever, chills, headache, muscle aches, nausea, and upper abdominal pain.  The attending physician noted a history of minor respiratory infections, tonsillitis, and childhood diseases but there was no mention of a traumatic head injury or that the headaches were chronic.  The physician diagnosed coxsakie virus.   In April 1983, the Veteran was again admitted to the same hospital with similar symptoms including severe headache.  The attending physician was the Veteran's first primary care physician and he noted no history of head injury or chronic headache.  The physician diagnosed probable influenza.  In January 2001, a private physician examined the Veteran for unrelated disorders but noted no symptoms or medications related to headaches or a head injury.  The Veteran denied any history of seizures or memory deficits.  

In April 2003, the Veteran was referred to a private neurologist by his second primary care physician to investigate symptoms of memory deficits.  The neurologist noted the Veteran's report of a bad head injury in Vietnam but none since that time.  The Veteran reported that he had no loss of consciousness or seizure activity.  The neurologist noted no abnormalities on a clinical examination and was unsure of the etiology of the memory deficits.  The physician ordered a magnetic resonance image, laboratory tests for dementia, and an electrodiagnostic study for focal lesions, encephalopathy, or seizures.  Two weeks later, the neurologist noted that the results of all the ordered tests were normal and concluded that there was no treatable cause for the memory loss.  The two reports by this neurologist are silent for any symptoms of chronic headaches.   The Veteran later submitted a hospital bill that indicated by a check mark that his treatment for the second appointment was for memory loss.  

In August 2003, the Veteran underwent an initial examination to establish primary care at a VA outpatient clinic.  The Veteran reported a history of hypertension, gastroesophageal reflux disease, and back myalgias but no headaches or history of a head injury.   The Veteran reported using several medications for the control of high blood pressure but no regular use of medication for headache.  In October 2003, the Veteran reported using over-the-counter medications for knee pain.   In April 2004, the Veteran underwent a mental health examination and reported nightmares and recurring intrusive thoughts of his experiences in Vietnam but did not mention his head wound or any symptoms of headaches or memory loss.  In a September 2004 VA screening examination for residuals of exposure to herbicide, the Veteran reported that he used over the counter analgesic medications but denied any headaches or decline in memory, thought process, or concentration.  The Veteran did not report the history of a head injury.   

In an October 2005 letter, the Veteran's third primary care physician noted that he had closed his practice in 1996 and that records of his care were no longer available.  The physician noted that he had treated the Veteran for chronic back pain but did not mention headaches, memory loss, or residuals of a head injury. 

In a hearing before the RO regarding a claim for service connection for hypertension in June 2006, the Veteran and his spouse stated that the Veteran experienced dizziness and headache at the time he was first diagnosed with hypertension in 1973.  In support of a claim for service connection for a back disorder, the Veteran stated that his shrapnel wound to the head came from a blast outside his vehicle and behind him that threw him on his back. 

In an August 2006 letter, the Veteran's third primary care physician noted that he reviewed the Veteran's service treatment records including the head injury from the steel door and from the shell fragment wound.  He concluded that "problems to the back, head, and hearing" were more likely than not associated with military service.  The physician did not explain the nature of the problems to the head.  

In November 2007, a VA nurse practitioner (NP) noted a review of the VA medical records but not the claims file.  The NP accurately noted the Veteran's description of the shrapnel injury to the back of the head.  The Veteran reported that a mortar fragment was removed and a laceration repaired at that time.  The Veteran denied any symptoms related to the scar and was unable to find it with his hand.  The NP was also unable to visualize the scar, and the Veteran did not experience pain in the suspected area.  The NP noted the Veteran's reports of current tension-type headaches that were associated with muscle tightness at the base of the neck and moved up around the side of the head.  The headaches occurred late in the day and lasted one to two hours.  The Veteran did not miss work because of the headaches or experience nausea, vomiting, visual, or auditory symptoms.  He reported no history of migraine headaches and it was noted that he used over-the-counter medication.  The Veteran also did not report memory deficits or loss of cognitive functions.  On examination, the NP noted no asymmetry or deformity in the suspected area, and a clinical neurologic examination was normal.  A concurrent X-ray showed no retained metallic fragments but did show a soft tissue calcification in the right parotid-parapharygeal (ear-throat) region.  The NP diagnosed recurrent tension headaches.  

In January 2008, another VA NP noted a review of the claims file including the shrapnel wound and the results of the November 2008 examination.  The Veteran denied having been examined by a neurologist but reported that he used over-the-counter medication and relaxation to treat headaches that occurred weekly.  The attacks were not prostrating, and the Veteran could continue normal activities.  A clinical neurologic examination was normal.  A computed tomography scan of the head showed atherosclerotic plaque in the vertebral and carotid arteries but no retained foreign bodies.  The NP diagnosed recurrent tension headaches.  The NP concluded based on a review of the file, a literature review, and the results of the examination that the Veteran's symptoms were indicative of tension headaches and not caused by the shrapnel wound.  

In April 2008, the Veteran's fourth private primary care physician noted the following on a prescription pad: "[The Veteran's]  HA ? re likely than not related to his military inj suffered in Vietnam."  In a December 2011 letter, the physician noted that he had provided medical care to the Veteran since 2007and that the Veteran's headaches were the result of a head injury during his service.  The physician did not describe the head injury, his diagnosis, treatment, cite any clinical observations or testing, or provide a rationale for the opinion.  

In August 2011, a VA physician noted a review of the claims file and examined the Veteran specifically for residuals of a traumatic brain injury (TBI).  The physician noted the Veteran's report of the circumstances of the shrapnel wound and that he had lost consciousness for about one minute, the latter not shown in the service treatment records.  The physician noted that the Veteran was afforded several days rest and was not hospitalized.  The Veteran reported a long history of chronic tension headaches and memory loss for the previous 20 to 30 years.  The Veteran reported that he was examined by a neurologist who found no abnormalities.  The physician incorrectly noted that records of this examination were not in the claims file.  The Veteran reported that he used over-the-counter medication for the recurrent headaches but was not receiving treatment for TBI, headaches, or memory loss.   The physician noted a negative history of twenty-one symptoms related to TBI such as neurobehavioral abnormalities, cognitive deficits, dizziness, incoordination, vision, speech, taste, smell, or cranial nerve dysfunction.  The Veteran's weekly headaches were not prostrating, and there was no prodrome, nausea, emesis, light or audio sensitivity.  

On a physical examination, there were no indicators of autonomic system impairment.  Motor, sensory, and reflex actions were normal except that the Veteran experienced numbness in the hands related to carpal tunnel syndrome and lower leg sensitivity loss related to lumbar spine disease.   The Veteran reported mild memory loss such as difficulty following a conversation, remembering names of recent acquaintances, inability to find words, or misplacing items.  However, objective testing showed to loss of attention, concentration, or executive function.  There were no neurobehavioral effects or abnormalities of judgment, spatial orientation, social interaction, motor activity, or communications.  A magnetic resonance image of the brain obtained in April 2011 showed a tiny area of atypical ischemic change but no vascular malformation or edema to suggest an inflammatory process.  The physician diagnosed chronic tension headaches and concluded that they were not residuals of the shrapnel wound in service.  The physician explained that the records showed no abnormal physical findings after the wound and no mention of headaches in the National Guard examination in 1972.  Other examiners have all diagnosed chronic tension headaches.  The physician referred to unspecified studies that have shown that 96 percent of mild TBI residuals are non-progressive and resolve within one or two years which was consistent with this Veteran's case.  

In a December 2011 Board hearing, the Veteran stated that he was unconscious after the injury and began to experience headaches a short time later.  He stated that within one year of service, he sought treatment from his first primary care physician who is now deceased.  The Veteran's spouse stated that they were married a few months after his discharge and observed the Veteran experiencing recurrent headaches.  The Veteran was advised that the file contained conflicting medical opinions and that additional evidence and rationale from his primary care physician would be helpful in substantiating his claim.  No additional evidence was received.  

The Board concludes that service connection for residuals of a shrapnel wound of the head, diagnosed as tension headaches with unconfirmed mild memory loss, is not warranted.  

The Veteran has been diagnosed with recurrent tension headaches, mild memory loss, and the service-connected scar but with no other features of a traumatic brain injury.   Private and VA clinical examinations and imaging studies have shown no pathology to explain the origin of the Veteran's subjective symptoms.  The Veteran is under no regular medical care for headaches and uses only over-the-counter medications.  Memory loss reported by the Veteran and noted by the neurologist in 2003 was not confirmed by any objective testing or imaging at that time or by later VA examiners.  The VA examiner in 2007 based a diagnosis of chronic tension headaches on the Veteran's reports of the nature and timing of the headaches and associated them with muscle tightness at the base of the neck that moved up around the side of the head.  The Veteran's private physicians referred generally to headaches but not to memory loss or any other symptoms and did not provide clinical information or further explanation.   The neurologist in 2003 was unable to find objective evidence of a brain abnormality or relate the headaches to the service injury. 

The Board acknowledges that the Veteran is competent to report on his symptoms and on the occurrence of events in service.  The Board considered whether the lay evidence constitutes competent and credible evidence of a diagnosis in this particular case.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006). 
Here, the Veteran is competent to report that he experiences headache and memory loss.  The occurrence of the accident with the steel door and the shrapnel injury are a matter of record.  With the exception of the report of unconsciousness that was not noted in the records, the Veteran's description of the combat action and scalp laceration is credible.  A diagnosis for the symptoms including whether they arise from a traumatic brain injury requires medical examination, testing, and expertise.  

Therefore, the Board concludes that the weight of credible medical evidence shows that the Veteran's credible symptoms are best diagnosed as tension headaches with symptoms of mild memory loss not confirmed by objective testing.  Private and VA imaging studies and diagnostic testing in 2003, 2007, 2008, and 2011 did not reveal brain or nervous system abnormalities to support any other diagnoses.  The VA physician in 2011 who performed a comprehensive TBI examination noted no characteristics of a TBI other than headaches that he diagnosed as tension headaches.  

The Board concludes that the weight of credible lay and medical evidence is that the tension headaches and possible memory loss are not related to the shell fragment wound to the scalp or the accident with the steel door in service.  

Regarding the lay evidence of a continuity of symptoms, the Veteran and his spouse testified at the hearing and the Veteran reported to examiners that he first experienced headaches a short time after the head wound and memory loss in the 1980s.  Although it is reasonable that the fragmentation round that caused the laceration might also have a concussive effect, the immediate treatment was limited to debridement and closure of a scalp wound with no other noted symptoms such as loss of consciousness, dizziness, or vision disturbances that would require additional investigation.  Treatment after the steel door accident was also minor.  There were no clinical observations, testing, or hospitalization for investigation of a concussion or other internal head injuries.  The Veteran immediately returned to duty and completed several more months of his combat tour with no further treatment and no cognitive or neurophysical impairment.  No abnormalities were noted on the June 1971 discharge examination, and the Veteran reported his health as excellent.   

In the 1972 National Guard examination, the Veteran reported and the examiner noted the scalp wound but the Veteran denied frequent headaches, dizziness, periods of unconsciousness, or memory loss.   The Board acknowledges that the Veteran deliberately failed to report hypertension and back symptoms on the enlistment examination because he needed the money did not want to be denied the opportunity for service.  It is not reasonable that the Veteran would report his scalp injury for which he received the Purple Heart Medical but deny any associated symptoms as the injury was a matter of military clinical records and the Veteran was accepted into service despite the history of the injury.  

Moreover, the Veteran was under the care of private physicians for the entire period of time from service to 2003 with no reports to providers or care for headaches.  Although the absence of care does not alone rule out a continuity of symptoms, the Veteran either denied or failed to report the history of a head injury in service when seeking treatment for headaches or memory loss prior to 2006.  The Veteran was hospitalized twice for severe headaches without reporting the head injury to examiners.  In the records of the private neurologist in 2003, the Veteran reported only the onset of memory deficits and did not mention headaches.  No objective medical evidence explained the memory problems.  The Veteran also received outpatient care at a VA clinic starting in 2003, a VA mental health examination in 2004, and a comprehensive VA examination for the residuals of exposure to herbicide in 2004 that are all silent for reports of chronic headaches.  A 2005 letter from a private physician did not mention treatment for chronic headaches.  The first report of headaches was in testimony before an RO hearing officer in 2006.  Therefore, the Board concludes that the Veteran and  his spouse's reports of a continuity of chronic headaches of a frequency and severity greater than normally experienced in a well person starting from the time of the shrapnel injury are not credible because the symptoms were not reported in the context of medical treatment or disability examinations prior to 2006.  Further, there is no credible evidence of memory disturbances earlier than the 1980s as reported by the Veteran at his hearing or earlier than 2003 as shown in the treatment records. 

Finally, the Board places greatest probative weight on the conclusions of the VA examiners in 2007, 2008, and 2011 who determined that the Veteran's headaches were tension headaches and were not related to the injuries in service.  Their conclusions were supported by detailed physical examinations, diagnostic testing, review of the entire record including the service treatment documents, literature review, and consideration of all the relevant symptoms of a TBI.  The Board places less probative weight on the very brief opinions provided by the fourth primary care physician because they referred generally to headaches and generally to unspecified injuries in service.  The opinions were unsupported by any clinical observations or testing and did not include a rationale.  The Board acknowledges the Veteran's sincerely held belief that his current headaches and memory deficits arose from the shrapnel injury.  The Board places greater probative weight on the detailed medical assessments and conclusions of the VA examiners.  Although the Veteran contends that his attending physician's opinion should be afforded greater weight because of the level of familiarity and length of treatment, there is no "treating physician" rule that would give a preference to the opinions of the physician who manages and treats the patient's disease over an opinion from a VA examiner who reviews all the medical evidence of record because all of these health professionals are competent to make medical judgments.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (VA need not adopt a "treating physician rule").   Even after being advised that the private opinions lacked detail and rationale, the Veteran did not submit additional medical evidence to support his contentions. 

In a December 2011 brief, the Veteran's representative requested that the Board consider the holdings in Allen v. Brown, 7 Vet. App. 439 (1995) without explanation of how the holdings apply to this Veteran's appeal.  This case instructs that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected, citing 38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen at 439 (1995).  The Veteran has been granted service connection for low back strain, a scalp scar, and tinnitus, all arising from the shrapnel wound or steel door accident.  These events are confirmed in the record to have occurred.  As the Veteran has not contended and as the record does not show that these disabilities caused or aggravated the disorders on appeal, the Board finds no credible lay or medical evidence to support a finding that service connection is warranted on a secondary basis.   

The weight of the credible evidence demonstrates that the Veteran's headache symptoms are best diagnosed as recurrent tension headaches.  The symptoms were not continuous since service and are not related to a shrapnel wound or steel door accident in service.  The Veteran's reported memory deficits first manifested many years after service, have not been confirmed by objective testing, and are not related to accidents or injuries in service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a shell fragment wound to the head with headaches, also claimed as a traumatic brain injury is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


